Title: To James Madison from William Blackledge, 15 November 1804 (Abstract)
From: Blackledge, William
To: Madison, James


15 November 1804, Washington. “I wish to ob[t]ain from you a Certificate of Citizen ship for Benjamin Blackledge, and also for Richard Singleton. The former is my brother and aged about thirty years; the latter is my nephew, aged about twenty five years. They were both born and raised in the state of No. Carolina. My brother is at this time, & has been for several years past, residing in Basseterre Guadaloupe, in the Capacity of a Commission Merchant; Mr Singleton has lately been out to reside with him, but is at this time in Baltimore, & expects in the Course of a week or ten days to sail for Guadaloupe, & I could wish, if it would not put you to too great inconvenience, to obtain the Certificates in time [to] be forwarded to Mr Singleton, previous to his departure.”
